 In the MatterofVULCANCORPORATION (WOODHEELDIVISIONandSHOE WORKERS OF DISTRICT 50, UMW OF ACase No. R-5399.-Decided June 3, 1943Mr. Clark M. Clifford,of St. Louis, Mo., andMessrs. R. A. Wester-fieldandJ.W. Gorman,of Effingham, Ill., for the Company.Messrs. Joseph EcoppiandRalph McCaslin,ofMattoon, Ill., for.the Union.-Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Shoe Workers of District 50, UnitedMine Workers of America, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Vulcan Corporation, Effingham, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Eugene M. Purver, TrialExaminer.Said hearing was held at Effingham, Illinois, on May 19,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing' on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the'entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYVulcan Corporation is engaged in the manufacture of wood heelsatEffingham, Illinois.This branch of the Company's business isknown as the Wood Heel Division. In 1942 at its Effingham plantthe Company used raw materials consisting of wood, scrap leather,and celluloid, valued at approximately $195,000, 80 percent of which50 N. L. R. B., No. 21.93 94DECISIONS OF NATUONAL LABOR R,EL`ATJiON5' BOARDwas sent to the Company's plant from points outside Illinois.Dur-ing the same period, the Company finished at its Effingham plant,wood heels, valued at approximately $325,000, 71 percent of whichwas shipped to points outside Illinois.The Company admits that it is engaged in commerce within the.meaning of the National Labor Relations Act. .II.THE ORGANIZATION INVOLVEDShoe Workers of District.50 is a labor organization affiliated withthe -United Mine Workers of America, admitting to membershipemployees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn March 19, 1943, the Union by letter asked the Company torecognize the Union as exclusive bargaining agent of the,Company'semployees in the Wood Heel Division.On March 27, 1943, the Com-pany replied, stating that the employees were privileged to selecttheir bargaining agent by election under the supervision of the Boardand that the Company did not wish to deprive them of this privilege.A statement prepared by the Regional Director and admitted intoevidence at the hearing indicates that the Union represents a sub-stantial number of employees in the unit herein found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-,ing of Section 9 (c) and Section 2 (6) and (7) of the-Act.iIV. THEE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Company in the WoodHeel Division, Effingham, Illinois, excluding supervisory and cleri-cal employees, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among all em-ployees of the Company within the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-x The Union submitted 161 authorization cards, 102 of which, dated between January28 and April 12, 1943, appear to bear genuine original signatures of employees on theCompany's pay roll of March 27, 1943.There are approximately,196 employees within the appropriate unit. VULCAN CORPORATION95ately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Vulcan Corpora-tions,Effingham, Illinois, an election by secret ballot shall be con-ducted as early as possible but not later than thirty'(30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among allemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who-did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by ShoeWorkers of District 50, United Mine Workers of America, for thepurposes of collective bargaining.